         Case 1:20-cv-11889-MLW Document 67 Filed 02/26/21 Page 1 of 3
                                                                                                  1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                             CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )             JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

                       STATUS REPORT FROM THE PLAINTIFF
               IN RESPONSE TO THE COURT’S FEBRUARY 19, 2021 ORDER

1       On October 30, 2020, Galvin, Tassinari and O’Malley submitted to this court that they

would not contact Twitter again to have the Plaintiff silenced, and agreed to request Cohen and

NASED to not contact Twitter again on their behalf.

2       Plaintiff filed his 8-page February 4, 2021, emergency motion as a continuation of his

original October 20, 2020, motion (filed by counsel) and October 27, 2020, supplemental

memorandum (filed pro se) for an injunction that accompanied the original complaint.

3       The February 4th motion was not accompanied by a fresh memorandum as it was for a

hearing on the original October 30, 2020, Order and stipulations.

4       The Plaintiff submits that when Galvin, Tassinari, and O’Malley stipulated that they

would no longer do whatever it took to silence the Plaintiff on Twitter, they should have made

Twitter stop using its algorithm to monitor the Plaintiff for referencing Tassinari and her emails.

                                                 1
           Case 1:20-cv-11889-MLW Document 67 Filed 02/26/21 Page 2 of 3
                                                                                                    2


5      The conclusion is inescapable that the permanent suspension of the Plaintiff’s Twitter

account for his again referencing “Tassinari” was either because the algorithm was willfully left

undisturbed from September 2020 in conscious defiance of an agreement made with this court,

or Galvin, Tassinari and O’Malley once again freshly made Twitter silence this Plaintiff in

February 2021 as part of their whatever it took effort to obstruct justice and conceal their

conscious Federal crime.

6      Given that the suspension response was both immediate and a progressive escalation

from prior actions, showing dunning in action (hours, days, weeks, now permanent), it is

extremely likely that it was the direct result of Galvin, Tassinari and O’Malley’s original

September 2020 whatever it took effort, and that they chose to deceive this court.

7      The Plaintiff requested a second hearing to discuss this with the court.

8      Furthermore, the October 30, 2020, hearing and Order did not involve Cohen as a

Defendant because the amended complaint had not been filed or served. Naturally, Plaintiff

conferred with the attorney for Galvin, Tassinari and O’Malley to discuss their willful active

concealment of substantive facts from this court, a fact memorialized in a certificate of conferral.

9      Plaintiff however appreciates that Cohen strongly feels that she is involved in Galvin,

Tassinari’s and O’Malley’s whatever it took effort to silence this Plaintiff on Twitter and Cohen

feels that the Plaintiff should have conferred with her attorney on this second hearing about an

Order that predated her finally accepting service after evading it for a week.

10     Pursuant to this court’s February 19, 2021, Order, the Plaintiff shall file the relevant

motions this week after conferring with the attorneys for all defendants.

11     Plaintiff shall also later file a supplemental memorandum regarding his motion for a

hearing.


                                                 2
         Case 1:20-cv-11889-MLW Document 67 Filed 02/26/21 Page 3 of 3
                                                                                                      3


12     Plaintiff again brings to this court’s attention that Cohen and NASED, via attorney Nolan

Mitchell, continue their tampering of the caption of this case, even after this Plaintiff has moved

this court for exemplary sanctions against these defendants and their attorney for doing so,

       Respectfully submitted under the pains and penalties of perjury,

                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
               Date: February 26, 2021                Plaintiff, pro se
                                                      701 Concord Ave,
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com


                                   CERTIFICATE OF SERVICE
      Plaintiff certifies that he served this status report upon the Defendants via their counsel
via ECF.

       Respectfully submitted under the pains and penalties of perjury,

                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
               Date: February 26, 2021                Dr. Shiva Ayyadurai
                                                      Plaintiff, pro se
                                                      701 Concord Ave,
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com




                                                 3
